Citation Nr: 1511904	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-02 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

2. Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from September 1971 to March 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for left knee degenerative arthritis.  In a February 2011 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in April 2013, he withdrew such request.  

Although the RO implicitly reopened the Veteran's claim of service connection for a right knee disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The issue of entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed July 2009 rating decision denied the Veteran's claim of service connection for a right knee disability based essentially on findings that there was no evidence of a nexus between such disability and his service.  

2. Evidence received since the July 2009 rating decision is either cumulative and redundant of evidence previously of record, or does not tend to show a nexus between the Veteran's right knee disability and his service or his service-connected left knee disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, to include as secondary to the service-connected left knee disability; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

Evidence received since the July 2009 rating decision that denied the Veteran's claim of service connection for a right knee disability, to include as secondary to a left knee disability, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in December 2009, VA provided the Veteran Kent compliant notice.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in October 2012.  However, absent new and material evidence, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A July 2009 rating decision denied the Veteran's claim of service connection for a right knee disability based essentially on findings that a nexus was not shown between his right knee disability and right knee complaints in service.  He did not appeal the denial, and new and material evidence was not received within a year of the notification of the denial.  Consequently, the July 2009 decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the July 2009 rating decision included the Veteran's STRs, VA treatment records, a July 2008 VA examination report and opinion, an April 2009 VA addendum opinion, and statements by the Veteran.  

On August 1971 service enlistment examination for the Air Force, the right knee was normal.  An August 1971 follow-up examination report (of the left knee) notes that "[i]t would appear that the knee is gradually undergoing an arthritic process secondary to the prior injury with resultant chondromalacia present about the patella."  Physical examination of the right knee was normal.  

An August 1972 STR shows a complaint of pain on the lateral area of the right knee.  The Veteran denied acute trauma.  X-rays of the right knee revealed a very minute calcification that was possibly due to injury during surgery; there was no arthritis.  The diagnosis was chronic subluxing patella on the right.  A partial patellotendon release and transfer on the right was recommended.  

August 1974 STRs show the Veteran had a soft tissue mass surgically removed from his right knee.  Several days later his wound was healing.

On July 1975 periodic service examination and March 1976 service separation examination, the right knee was normal.  It was noted that in 1974 the Veteran had a neurofibroma excised from the right leg, suprapatellar, with no complication or sequelae.  It was also noted that in 1966, he had surgery to remove cartilage from the left knee with some recurrence of grinding and pain in the left knee.  

VA treatment records prior to the July 2009 rating decision show that the Veteran had bilateral knee pain and crepitus.  X-rays in November 2007 through February 2009 revealed degenerative joint disease in both knees.  

November 2007 VA treatment records show that the Veteran reported that he felt like his right knee was going to give way.  It was noted that he was status post left knee surgery in the late 1960s.  Physical examination found crepitus in both knees.  

March through June 2008 VA treatment records show that the Veteran reported constant bilateral knee pain that initially began when he injured his left knee in service.  It was noted that the Veteran had an antalgic gait.  The Veteran indicated that he felt he was favoring his left knee to the point where he overcompensated with his right leg, and now both knees hurt.  He received cortisone steroid injections in each knee.  It was recommended that he use a cane to aid with ambulation.  

On July 2008 VA examination, it was noted that the Veteran had a lateral meniscectomy of the left knee prior to service, was seen for pain in both knees in service, and had pain in both knees postservice.  X-rays revealed degenerative arthritis of both knees.  The pertinent diagnoses were degenerative arthritis of both knees and bilateral knee pain secondary to degenerative arthritis.  The examiner opined that "it is less likely than not" that the Veteran's right knee disability is "secondary" to his left knee disability.  The examiner explained that the Veteran has a normal gait and uses no braces or assistive devices.  His right knee exhibits a degenerative arthritis of the aging process.  

A February 2009 VA addendum opinion indicates that the Veteran's degenerative joint disease of the right knee "is less likely than not related to the problems with the patella he had while on active duty and more likely related to the aging process."  

The Veteran's statements prior to July 2009 assert that his left knee disability caused the right knee disability due to favoring his left knee.  

Evidence received since the July 2009 rating decision includes VA treatment records, an October 2012 VA examination report and opinion, and statements by the Veteran and his representative.  VA treatment records since July 2009 show that the Veteran has pain and crepitus in both knees, and indicated that X-rays showed DJD of both knees.  A May 2010 VA treatment record notes that the Veteran has had arthritis for over 30 years.  

On October 2012 VA examination, the examiner indicated that the Veteran's record was not reviewed.  The Veteran reported gradual onset of right knee pain about 10 years prior which increased with time.  X-ray evidence of patellar subluxation was noted.  The diagnosis was DJD of the right patellofemoral compartment.  The examiner opined that the Veteran's "DJD of the right knee is completely unrelated to the left knee," and was "not secondary or aggravated" by the left knee disability.  The examiner explained that there was no medical basis for the claim.  Nothing in the orthopedic literature supports the claimed relationship between the right knee and the left knee.  

The Veteran's statements since July 2009 assert that his gait changed to compensate for left knee pain, and the additional pressure on the right side resulted in his right knee disability.  He stated that VA physicians told him that his right knee disability/arthritis is related to overcompensating for his left knee disability.  

In an April 2013 statement, the Veteran's representative points to an August 1971 STR that noted "[i]t would appear that the knee is gradually under-going an arthritic process secondary to the prior injury with resultant chondromalacia present of the patella," and suggests that such finding is a basis for service connection for the right knee disability.  

As the claim of service connection for a right knee disability, to include as secondary to a left knee disability, was previously denied on the basis that the Veteran's right knee disability was not shown to be related to service, to reopen such claim there must be competent evidence that pertains to those unestablished facts, i.e., addresses the matter of a nexus between the right knee disability and either service or the service-connected left knee disability.  None of the newly submitted evidence positively addresses such unestablished facts.  

VA treatment records since the July 2009 decision essentially show the same findings and continued treatment of the Veteran's right knee disability (DJD).  The Veteran's lay statements advance essentially the same argument as previously made, and present no additional competent information regarding a nexus between the claimed right knee disability and either his service or his service-connected left knee disability.  Although the Veteran indicates that VA physicians have told him that his right knee disability is related to his left knee disability, he has not submitted a medical opinion to that extent, nor does the record (including VA treatment records) contain an opinion to that extent.  Furthermore, the Board notes that the Veteran himself is not competent to provide an opinion regarding the etiology of his right knee disability, as arthritis is an insidious process, and its etiology is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the October 2012 VA examiner's opinion tends to oppose, not support, that the Veteran's current right knee disability is related to his service-connected left knee disability.  

The Veteran's representative asserts that a notation in an August 1971 STR supports the claim of service connection for a right knee disability.  However, as this record was included in the evidence of record at the time of the 2009 rating decision, it cannot be considered new.  In any event, the notation in question was made on follow-up examination of the left knee and regarded the left knee, not the right knee.  Significantly, that examination report reflects that the right knee was normal on physical evaluation.  

In summary, no evidence added to the record since July 2009 provides new information that relates positively to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee disability; no additional competent evidence received tends to relate the right knee disability to service, or to his service-connected left knee disability, and to raise a reasonable possibility of substantiating the claim.  Therefore, the additional evidence received since the July 2009 rating decision is not new and material, and the claim of service connection for a right knee disability, to include as secondary to a left knee disability, may not be reopened.  

ORDER

As new and material evidence has not been received to reopen the claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability, the appeal is denied.  


REMAND

The Veteran is seeking a rating in excess of 10 percent for his service-connected left knee disability.  He was last afforded a VA examination for his left knee disability in May 2010.  In the February 2015 appellant's brief, the Veteran's representative essentially alleged worsening symptoms and requested a contemporaneous examination to assess the current severity of the Veteran's left knee disability.  Given the length of time and indication as to worsening symptomatology since the last VA examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected left knee disability is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997.  

Additionally, the most recent VA treatment records available for review are dated November 2012.  As the Veteran receives ongoing VA treatment for his left knee disability, and records of such treatment are constructively of record, updated treatment records must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA or private evaluations and/or treatment the Veteran has received for his left knee disability, including VA treatment records developed since November 2012.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail, and include range of motion studies and additional limitations due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


